Citation Nr: 0314594	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to May 
1985.

By a decision entered in May 1997, the RO in pertinent part 
denied a claim of service connection for PTSD.  The veteran 
subsequently perfected this appeal.  A hearing before the 
undersigned was held in April 1998.  The Board remanded the 
matter to the RO for additional development in July 1998, and 
thereafter denied the claim by a decision entered in July 
1999.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
November 1999, the parties to the appeal filed a Joint Motion 
for Remand and to Stay Further Proceedings.  The parties 
agreed that the Board's decision should be vacated, and the 
matter remanded, because the Board had not discussed in its 
decision whether there had been adequate compliance with the 
provisions of the VA Adjudication Procedure Manual pertaining 
to PTSD claims based on personal assault.  By Order dated in 
December 1999, CAVC vacated the Board's July 1999 decision 
and remanded the matter to the Board.  

In August 2000 and September 2001, the Board remanded the 
case for additional development.  The case has since returned 
to the Board.

Review of the claims folder indicates that the veteran has 
perfected an appeal to the Board of another matter, unrelated 
to his claim for service connection for PTSD.  Documents also 
show that he has appointed a different representative on that 
matter.  Consequently, that matter will be the subject of a 
separate decision.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to the listed issue.

2.  The veteran did not engage in combat with the enemy.  

3.  The veteran has a current diagnosis of PTSD and medical 
opinions of record relate this diagnosis to the veteran's in-
service burn injury as reported by the veteran.  

4.  Service medical records establish that the veteran 
suffered a burn injury during service; however, the veteran's 
claimed stressor, that he suffered a burn injury during 
service as a result of his girlfriend throwing boiling water 
on him, is not corroborated by supporting evidence. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002); 38 C.F.R. § 3.304(f) (1996, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The June 1997 statement of the case (SOC), the October 1997 
supplemental statement of the case (SSOC), the July 1999 
Board decision, the April 2002 SSOC and the November 2002 
SSOC collectively notified the veteran of the former and 
revised laws and regulations relating to service connection 
for PTSD.  These documents also advised the veteran of the 
evidence of record and of the reasons and bases for denial.  
By letter dated in October 2001, the veteran was informed of 
the enactment of the VCAA.  He was advised of the information 
he was responsible for providing and of the evidence that VA 
would attempt to obtain.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In March 
1997, the veteran was requested to identify his claimed 
stressors.  In August 1998, the veteran was requested to 
identify all treatment related to PTSD since discharge from 
active duty.  In October 2000, the veteran was requested to 
complete a personal assault questionnaire.  The veteran has 
identified VA treatment and numerous VA records have been 
obtained and associated with the claims folder.  Records 
pertaining to the veteran's receipt of social security 
benefits are also associated with the claims folder.  In 
keeping with the duty to assist, the veteran was provided VA 
examinations in December 1998 and February 2001.  A VA 
medical opinion based on review of the records was received 
in February 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran contends that he has developed PTSD as a result 
of active service.  He states that in April 1984 his 
girlfriend threw scalding water on him, resulting in burns 
that required prolonged hospitalization.  

Service medical records establish that the veteran was 
admitted to the hospital on April 1, 1984 for first and 
second degree burns over his chin, neck, chest and upper 
arms.  The burns covered 9 to 12 percent of his body.  The 
records show that the veteran sustained the injury when a 
pressure cooker blew up in his home.  The veteran was 
discharged from the hospital on April 24, 1984.  This is no 
indication in the service medical records that the veteran 
sustained his injury due to the actions of his girlfriend.  
The service medical records are also negative for evidence of 
any psychiatric abnormalities.

Records from the Charter Hospital of Greenville indicate that 
the veteran was hospitalized in November 1992 and April 1995 
for cocaine dependence, alcohol abuse, and cannabis abuse.

The veteran was originally granted service connection for 
residual scars, burns to the anterior chest, abdominal wall, 
left arm/forearm, and face in July 1996 and assigned a 
noncompensable evaluation effective February 7, 1996.  In 
March 1997, the evaluation was increased to 10 percent 
effective February 7, 1996.  

The veteran underwent a VA examination in July 1996 to 
ascertain the severity of his burns.  At that time, he 
reported that he had sustained the burns in 1984 while 
cooking crab legs.  Diagnosis was status post second degree 
burns to left arm and chest with no residual disability.  

In December 1996, the veteran reported that he was 
experiencing recurrent dreams of an incident in which his 
live-in girlfriend scalded him with hot water leaving scars 
on his face, neck, arms and chest.  He requested treatment 
for PTSD.  

The veteran was admitted to the VA hospital on January 15, 
1997 because of complaints of anger, nightmares, and 
flashbacks related to an incident in which his girlfriend 
scalded his upper body with boiling water.  Psychological 
testing showed him to be non-psychotic with major personality 
factors and a lack of anger control.  The veteran was 
discharged on February 12, 1997 with a diagnosis of PTSD, 
non-combat.  

The veteran was seen in the mental hygiene clinic in February 
1997.  He reported that his girlfriend burned him out of 
jealousy.  He was angry and irritable with poor sleep and 
nightmares of being burned.  He reported anxiety, mood 
swings, and difficulty concentrating.  Assessment included 
generalized anxiety secondary to and inseparable from the 
burn accident.  

The veteran submitted a PTSD questionnaire in March 1997.  
For the incident he believed resulted in the development of 
his PTSD, the veteran described an argument with his 
girlfriend in service.  Afterwards, he fell asleep at the 
dining room table and she threw boiling water on him.  He 
believed it happened in April 1984 and he was hospitalized 
for 23 days.  

VA treatment records dated in April 1997 indicate that it was 
the anniversary time of the scalding incident.  The veteran 
reported dreams, nightmares, flashbacks and was tearful.  
Diagnosis was PTSD/depression.  The veteran also reported 
that he goes into a rage when he sees his next door neighbors 
who are from Laos because he believed that they had eaten his 
dog.  

May 1997 records show that the veteran continued to be seen 
for problems with PTSD.  He was seen in the mental hygiene 
clinic and reported severe anxiety, depression, mood 
lability, and a feeling of not wanting to be around other 
people.  He reported constant nightmares.  The assessment was 
PTSD (burn victim).  

A June 1997 treatment report notes that the veteran's PTSD 
claim was denied secondary to the burn resulting from 
cooking.  He reported that when he was scalded he was trying 
to protect his girlfriend but now the discrepancy has come 
back to haunt him.  Impression remained PTSD.  

Treatment records dated in 1998 note that the veteran's PTSD 
is chronic with severe industrial impairment and that he is 
unemployable and totally disabled.  
The veteran was admitted to the VA hospital on March 30, 
1998.  He presented voluntarily following 2 to 3 weeks of 
worsening flashbacks of a scalding incident by his girlfriend 
in 1984.  He was discharged on April 3, 1998 and diagnoses 
included adjustment disorder with depressed mood, PTSD, and 
cannabis abuse.

An April 1998 statement from a VA psychologist indicates that 
the veteran has been under treatment for several months for 
severe PTSD, secondary to and inseparable from his service-
connected disability.  

At the April 1998 hearing, the veteran testified that he and 
his girlfriend had been in an argument that had occurred 
after she had found some photographs of old girlfriends.  The 
veteran thought the argument had ended and after a few beers 
he fell asleep at the dining room table.  While he was 
sleeping his girlfriend boiled a bowl of water and threw it 
on him.  He stayed in the apartment about 3 or 4 hours 
because he was distraught.  A friend came by the apartment 
and took him to the hospital.  He invented the story about 
the pressure cooker because he did not want to get his 
girlfriend in trouble.  He noted that she had experienced 
some prior mental problems due to a rape and he did not want 
to cause her any additional trouble.  He reported that he 
began to have a lot of problems with his Captain and First 
Sergeant but that it never got to the point of an Article 15.  
He stated he was fearful and had a lot of aggression because 
he was holding it all in.  He also had sleeping problems but 
did not seek any treatment because he was trying to be a 
normal soldier.  He did not seek help until approximately 
1996.  He had self-medicated until that time with alcohol and 
marijuana.  He has been hospitalized on numerous occasions 
and notes that his doctors have linked his PTSD to his burns.  
He is currently receiving social security disability 
benefits.  

The veteran was admitted to the VA hospital on October 5, 
1998 because of concerns of rage and homicidal ideation.  He 
apparently paid someone to paint his house but the job was 
not completed and he was angry.  He reported continued 
flashbacks about his girlfriend pouring scalding water on 
him.  Diagnosis included adjustment disorder with depressed 
mood and a history of PTSD.

The veteran underwent a VA examination in December 1998.  The 
claims folder was reviewed.  He reported that he got into an 
argument with his girlfriend and there was some shoving and 
pushing.  He had been drinking and fell asleep at the dining 
room table.  The girlfriend allegedly took boiling water and 
poured it over him while he watched and could not move and 
then left him there.  He reported ongoing difficulties with 
frequent flashbacks and disrupted sleep.  He relives the 
event frequently and has nightmares 3 to 4 times a week.  He 
had no friends and was very isolated.  He also had depression 
resulting in 2 psychiatric admissions in the current year.  

Based on the examination, the diagnostic impression was PTSD.  
The examiner stated that in his opinion, the veteran met the 
criteria for PTSD associated with his stressor of being 
burned while in the military and the helplessness he felt 
around the issue.  His reliving of the event, avoidance 
behavior, depressed mood, sleep disturbance, and significant 
anger all contributed to his current symptomatology.  His 
PTSD was noted to be related to the scalding incident in 
service based upon the particular events he relives.  

VA treatment records for 1999 indicate continued psychiatric 
treatment for PTSD with dysthymic disorder.  The veteran was 
admitted to the VA hospital on August 25, 1999 with feelings 
of anger and losing control.  He reported flashbacks, 
nightmares, trouble sleeping, and anger related to the burn 
incident.  He feels angry when he sees the scars from the 
incident.  He has numerous stressors related to his marriage, 
family, neighbors, and financial problems.  He also reported 
numerous medical problems.  It was felt that much of his 
presentation was secondary to a personality that tended to 
exaggerate his symptoms.  The veteran was discharged on 
August 31, 1999 with an Axis I diagnosis of adjustment 
disorder with mixed emotional features; and a history of 
PTSD.

VA treatment records for 2000 also indicate continued 
psychiatric treatment for PTSD and dysthymia.  PTSD is noted 
to be from the burn incident.  Increased irritability, 
flashbacks and nightmares were noted around the anniversary 
date of the scalding.  The veteran also had significant 
personal stressors.  

In December 2000, the veteran responded to the PTSD secondary 
to personal assault questionnaire.  The veteran reported 2 
stressful events that he believed contributed to his current 
condition.  The first happened in 1982.  He had 13 days of 
leave and went to spend time with his family.  His brother 
was recently released from prison and they spent a lot of 
time hanging out and before he knew it, he was absent without 
leave (AWOL).  While on his way back to base his brother 
passed away.  The Red Cross was not able to reach him.  When 
he returned to base his First Sergeant was irate.  He 
informed the veteran that he was AWOL and that his brother 
had died.  The veteran felt that the way the First Sergeant 
broke the news was insensitive and rude and he never 
apologized.  The veteran began to get very angry and bitter 
and started having problems with his First Sergeant and the 
rest of the staff.  He felt that this was the beginning of 
his PTSD.  

He also reported that he and his live-in girlfriend (L.W.) 
got into a heated argument.  He eventually hit her and the 
fight ended.  He had a few beers and fell asleep.  She got 
the largest pot he had and boiled some water and poured it on 
him.  She was due to leave the station in about 8 weeks so he 
did not want to cause any trouble for her or do anything that 
would keep her around.  A friend of his, Spec. 4 C.W., came 
over and found him in a tub of cold water and took him to the 
hospital.  Because the veteran and L.W. shared an apartment 
she was there when he was released and it was hard for him to 
be there with her.  He would wake up in cold sweats from 
nightmares of being burned.  In an attempt to get away from 
her and get some more time off from work, he decided to get 
circumcised.  

The veteran reported a disregard for military authority and 
indicated there were many incidents that he would have 
strong, raging outbursts toward his Captain.  He asked to be 
transferred but was not.  One night everyone in his company 
was smoking pot and about 15-20 guys were busted.  The others 
got an Article 15 but they wanted to court-martial him.  He 
said that his Colonel saw what was going on and basically 
tore up the proceedings.  However, the reality of going 
through court-martial proceedings left him marked and broken.  

The veteran also reported that he met L.W. about 5 months 
before he was in his court-martial hearing and that she was a 
great sounding board for the troubles he was experiencing.  
Between the time he met her and his hearing she was sexually 
assaulted.  After going through a court-martial hearing and 
seeing L.W. in a psychiatric center, he could not bring 
himself to testify against her.  

The veteran has made several attempts to contact L.W. and 
C.W. but has not been able to.  A November 2000 statement 
from Lancaster Investigations indicates that a search through 
national databases yielded no positive results.  

A statement from the veteran's mother reports that shortly 
after her first son died, the veteran told her about his 
First Sergeant and how he informed him about his brother's 
death.  He said the shock was devastating.  He called her 
from the hospital and told her about the burn he got from 
cooking.  After his discharge, he told her how his roommate 
had assaulted him with boiling water.  He also called to tell 
her he had been circumcised and she told him that he had been 
circumcised when he was born.  She said her son is not the 
same person that went into the service.  

A statement from the veteran's wife details their dating 
history and subsequent marriage in August 1985.  The veteran 
did call her from the hospital when he was burned but she did 
not know what had happened.  She noticed changes in him after 
their marriage.

A statement from S.F. reports that he has known the veteran 
since they were teenagers.  He began to notice changes in the 
veteran during the fall of 1984 when he was home on military 
leave.  He questioned the veteran regarding these changes and 
the veteran reported some unpleasant experiences including 
the incident with his First Sergeant and being scalded by 
boiling hot water.

The veteran was admitted to the VA hospital on January 2, 
2001 after a several week worsening of symptoms of PTSD and 
anger towards others with fear of losing control and hurting 
someone.  Multiple family stressors were noted.  The veteran 
was discharged on January 9, 2001 with an Axis I diagnosis of 
PTSD.  Axis II diagnosis was mixed personality disorder with 
traits of narcissistic, antisocial, and avoidant behavior.  

The veteran underwent another VA examination in February 
2001.  He reported his girlfriend threw scalding water in his 
face in 1984.  He told people at the hospital a lie about how 
he was burned because he wanted to protect his girlfriend.  
He described psychiatric problems shortly after his discharge 
but did not receive treatment until approximately 1996.  He 
has problems with his temper and mood and admits to 
depression and some suicidal thoughts.  On mental status 
examination, the veteran appeared somewhat disturbed and 
suspicious and judging from his facial expressions he was 
quick to anger.  

Impression was PTSD.  The examiner commented as follows:

This man's story is quite believable to 
me.  He had many details to go along with 
what happened during the fight and why he 
protected his girlfriend.  He did not 
appear to be self serving in discussing 
these incidents, putting a good deal of 
blame upon himself for causing the 
argument, etc.  He also gave a long 
history of increasing psychiatric 
difficulties that do appear to be 
consistent with symptoms of post-
traumatic stress disorder.  I was able to 
review his C-file and recognized 
consistency in his story in an evaluation 
by Dr. Earl.  It is my opinion that this 
is post-traumatic stress disorder and I 
consider him severely disabled from it.  
He is capable of managing his own funds.

An October 2001 mental health psychotherapy note indicated a 
diagnosis of sequela of burn accident; depression secondary 
to accident; and aspects of PTSD-secondary to accident.  A 
November 2001 psychiatry follow up note reports the veteran 
has been isolative, contemplative, angry, and irritable.  
Axis I diagnoses include PTSD, chronic, severe; dysthymic 
disorder, secondary type; major depression, recurrent; and 
parent-child relational problem.  It was Dr. Earle's 
professional opinion that "this vet is completely and 
totally impaired from gainful employment as a result of his 
PTSD/Dysthymic Disorders that are a result of injuries and/or 
conditions that occurred while on active duty in the 
military."  

In February 2002, the veteran's claims folder was reviewed 
for the purpose of assessing the likelihood that the veteran 
suffered a personal assault.  The examiner indicated that 
there was no clear documentation supporting a stressor by the 
treating psychiatrist diagnosing PTSD and prescribing 
medication.  He noted that the veteran was unable to 
corroborate the burn injury and statements from family and 
close friends were all based on his own report.  
Inconsistencies in family and friend reports as to when the 
veteran became moody and short tempered were also noted.  

The examiner remarked that even if one supposes that his 
girlfriend threw water on him, his primary problem of 
irritability and lack of control of his anger was present 
prior to this.  The reported symptoms of PTSD cannot be 
corroborated by other sources.  Further, any reports of PTSD 
are based on the veteran's report and not on external 
corroboration.  The examiner stated that it was notable that 
this incident was not mentioned until the veteran filed for 
service connection and the fact that he listed his brother's 
death and the military's response to this as the first event 
leading to symptoms of PTSD.  The examiner further stated the 
following:

It is my opinion that there is no 
substantial evidence to corroborate the 
fact that there was the alleged traumatic 
event of having his girlfriend throw 
water in his face.  This opinion is 
reached based on the chronology of his 
symptoms, the inconsistencies in reports, 
his past history of antisocial-type 
behaviors such as being absent without 
leave and the fact that he was not able 
to support that this event even occurred 
through accounts of others.  The fact 
that the medical records did not document 
that the burn was inconsistent with the 
explanation he made leads one to believe 
that the medical experts at that time had 
no question as to what had caused the 
burn.  Physicians in general are alert to 
inconsistencies in patterns of burns that 
would be associated with abuse due to the 
legal obligation to report abuse.  The 
fact that this burn occurred on an adult 
might make one less likely to consider 
that it was inflicted by another person, 
but it would be likely that any medical 
professional would automatically notice 
unusual burns due to this reporting 
requirement.  Therefore, it is my opinion 
that there is no clear evidence to 
support the fact that the alleged event 
actually occurred.  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

The veteran's claim of entitlement to service connection for 
PTSD was filed in January 1997.  Prior to March 7, 1997, 
governing regulations provided that service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, that 
regulation was amended. Establishing service connection for 
PTSD currently requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2002); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

As amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  The veteran 
does not claim to have participated in combat, and his 
claimed stressor involves a noncombat incident.  Therefore, 
the Board finds that the veteran did not engage in combat.  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective March 7, 2002, the regulation regarding PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2002); see also Patton v. 
West, 12 Vet. App. 272 (1999). 

The primary issue in this case is whether the veteran's 
claimed stressor (that he was burned during service as a 
result of his girlfriend throwing boiling water on him) can 
be corroborated.  This is an adjudicatory question involving 
both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  

On review of the facts of this case, the Board readily 
concedes that the veteran suffered burns during active 
service; however, the circumstances surrounding the injury 
are in dispute.  Contemporaneous medical records show that 
these burns were sustained as a result of a pressure cooker 
blowing up.  At a July 1996 VA examination, the veteran 
reported that the injury occurred while cooking crab legs and 
he did not mention any incident with his girlfriend.  This 
was more than 11 years after discharge from service and many 
years after the veteran had any reason to protect his former 
girlfriend.  By December 1996, in close proximity to the 
filing of his claim for service connection, the veteran had 
changed his account to the current claimed stressor that his 
girlfriend assaulted him.  Since that time the veteran has 
reported this story and indicated that he lied during service 
in order to protect his girlfriend.  The veteran has also 
recently alleged that an incident with his First Sergeant was 
the start of his PTSD.

As indicated, evidence from other sources may be used to 
corroborate the veteran's reported stressors.  In response to 
the personal assault questionnaire, the veteran reported that 
he underwent numerous behavioral changes related to the 
scalding incident including depression and anxiety, substance 
abuse, problems dealing with authority (including that he 
underwent court-martial proceedings), and obsessive behavior 
such as overeating.  

The Board has reviewed the veteran's service medical records.  
They are negative for any complaints or treatment related to 
depression, anxiety, or substance abuse and there is evidence 
that the veteran was on an overweight program prior to the 
burn incident.  The first evidence that the veteran was 
receiving treatment for substance abuse was in 1992, 
approximately 7 years after discharge.  Service personnel 
records have also been reviewed but do not contain any record 
of a court-martial proceeding.  The only disciplinary action 
noted is an Article 15 in December 1982 as a result of being 
AWOL.  The veteran requested foreign service in July 1983, 
prior to the burn injury, but this request was not favorably 
considered.  In November 1984, the veteran voluntarily 
extended his enlistment for 6 months.  

The Board has considered the various lay statements of record 
but does not consider them probative corroborating evidence 
because of the inconsistencies as to when the veteran's 
problems first began.  Further, the lay statements suggest 
that the veteran's problems are also related to other 
incidents such as the encounter with his First Sergeant and 
his circumcision.

The claims folder contains various opinions regarding the 
validity of the veteran's claimed stressor.  On VA 
examination in February 2001, the examiner found the 
veteran's story quite believable noting that he had provided 
many details regarding the event.  The February 2002 VA 
examiner opined that there was no substantial evidence to 
corroborate the fact that there was an alleged traumatic 
event of having his girlfriend throw water in his face.  The 
Board acknowledges that the veteran was not personally 
examined in February 2002.  However, the Board assigns this 
opinion more probative value, in part because the specific 
purpose of this file review was to determine the likelihood 
that the veteran suffered a personal assault.  Further, this 
report discusses the veteran's history in detail pointing out 
numerous inconsistencies and provides supporting rationale 
for the proffered opinion.

After a review of all the evidence, the Board doubts the 
veteran's credibility.  Contemporaneous medical records do 
not support his story and the current claimed stressor was 
offered around the time of his claim for service connection.  
Further, he claims to have had numerous behavioral changes, 
etc. after the scalding incident that are not supported by 
the evidence of record.  Consequently, the Board concludes 
that although the veteran's in-service burn injury is 
verified, his claimed stressor (that his girlfriend threw 
scalding water on him) is not.  

The veteran's attorney, however, argues that whether the 
burns were the result of an accident or the purposeful act of 
another service member is a distinction without a difference 
and that how the veteran was burned is immaterial.  He 
further argues that the fact that the veteran was burned 
during service is what is material.  The veteran's attorney 
has also directed the Board's attention to 38 C.F.R. 
§ 3.310(a) (2002).  Under this regulation, the veteran is 
entitled to service connection for disability proximately due 
to or the result of a service-connected condition.  

The Board does not agree that the circumstances surrounding 
the veteran's in-service burn injury are immaterial to this 
claim because as discussed, the veteran's claimed stressor is 
not simply that he was burned.  It is that he was burned as a 
result of his girlfriend throwing boiling water on him.  The 
Board acknowledges that the record is replete with treatment 
for and diagnoses of PTSD related to the veteran's burn 
injury.  During his treatment for PTSD, the veteran has 
repeatedly reported the story of his girlfriend throwing 
scalding water on him and the opinions of record appear to be 
based on this reported history.  The December 1998 examiner 
even stated that the veteran's PTSD was related to the 
scalding incident in service based upon the particular events 
he relives.  The medical opinions do not suggest that the 
veteran's PTSD is related to the burn injury, regardless of 
how it happened.

As previously discussed, the Board doubts the veteran's 
credibility and there is no corroborating evidence to support 
that the veteran's burn injury was the result of a personal 
assault by his girlfriend.  Therefore, the Board does not 
consider the medical nexus opinions of record probative.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion 
based on an inaccurate factual premise is not probative).  

The veteran's attorney also argues that for the Board to deny 
this claim it must be willing to make a finding of willful 
misconduct.  Again, the Board does not agree.  This claim is 
not being denied on the basis that the burn injury was the 
result of willful misconduct.  A burn injury clearly occurred 
during service and the veteran is service-connected for same.  
There was no suggestion of willful misconduct at the time of 
the injury and Board does not suggest any at this time.  
Rather, this claim is being denied because the claimed in-
service stressor as reported by the veteran and upon which 
his diagnosis of PTSD is based has not been sufficiently 
corroborated.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

